       Case 5:19-cv-00718-PRW Document 43 Filed 07/16/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and               )
(2)    JEFFREY COVINGTON                  )
                                          )
        PLAINTIFFS,                       )   Case No. CIV-19-718-PRW
                                          )
vs.                                       )
                                          )
(1)  CSAA FIRE AND CASUALTY               )
INSURANCE, d/b/a AAA FIRE AND             )
CASUALTY INSURANCE COMPANY,               )
INC.                                      )
                                          )
       DEFENDANT.                         )


                        NOTICE TO TAKE DEPOSITION

To:   Alana Hare
      c/o Joshua Hefner, Esq.
      RYAN WHALEY COLDIRON JANTZEN PETERS & WEBBER PLLC
      400 N. Walnut Ave.
      Oklahoma City, OK 73104

      PLEASE TAKE NOTICE that on Tuesday, August 11, 2020, the Plaintiffs,

Tammy Covington and Jeffrey Covington, by and through their counsel of record,

Douglas J. Shelton of SHELTON & WALKLEY LAW GROUP, will take the

deposition of Alana Hare, to be used as evidence in the trial of the above cause.

The deposition will be taken at the offices of RYAN WHALEY COLDIRON

JANTZEN PETERS & WEBBER PLLC, at 400 N. Walnut Ave., Oklahoma City,

Oklahoma 73104, beginning at the hour of 1:00 p.m. on said date, before a

qualified court reporter/stenographer.


                                                                                1
       Case 5:19-cv-00718-PRW Document 43 Filed 07/16/20 Page 2 of 2



      The taking of the above deposition will be adjourned and continued, from

day to day, at the same place and between the hours of 8:00 a.m. and 5:00 p.m.,

and until same is completed.


s/_Douglas J. Shelton___________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON



                         CERTIFICATE OF SERVICE

      I hereby certify that on July 16, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton
Douglas J. Shelton


                                                                                 2
